        Case 1:20-cv-00749-JB-JHR Document 42 Filed 07/21/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

THOMAS MARTIN,

               Plaintiff,
v.                                                                             CV 20-0749 JB/JHR

ARIZONA PUBLIC SERVICE,

               Defendant.

              ORDER DIRECTING PARTIES TO EXCHANGE
            CONFIDENTIAL WRITTEN OFFERS IN GOOD FAITH
       THIS MATTER comes before the Court following the status conference held on June 2,

2021. [Docs. 40, 41]. The parties notified the Court that they will not be able to attend a

settlement conference in the next 45 days. [See Doc. 41].

       Local Rule 16.2 states that “[i]n every civil case the parties must participate in a

settlement conference with a Judge unless otherwise ordered by the Court,” and courts “may

order the attorneys . . . to appear for one or more pretrial conferences for such purposes as: . . .

(5) facilitating settlement.” D.N.M.LR-Civ. 16.2; see Fed. R. Civ. P. 16(a)(5). Furthermore,

courts have inherent authority to, among other things, regulate their docket and promote judicial

efficiency, and the rules of civil procedure “should be construed, administered, and employed by

the court and the parties to secure the just, speedy, and inexpensive determination of every action

and proceeding.” Fed. R. Civ. P. 1; Martinez v. IRS, 744 F.2d 71, 73 (10th Cir. 1984).

         In an effort to facilitate a just, speedy, and inexpensive final disposition of this case, the

Court orders the parties to exchange confidential written settlement offers in good faith. The

Court will separately coordinate and set a status conference to determine if settlement facilitation

would be helpful at this time.
        Case 1:20-cv-00749-JB-JHR Document 42 Filed 07/21/21 Page 2 of 2




        IT IS HEREBY ORDERED that the parties shall exchange confidential written

settlement offers in good faith no later than August 5, 2021.

        If Plaintiff is claiming special damages — i.e., damages for pecuniary losses, such as past

medical expenses, lost wages, or property damages — Plaintiff’s written settlement demand must

itemize such special damages and state the exact dollar amount Plaintiff is claiming for each

category. If a release is contemplated, defense counsel shall include a proposed form of release

with its offer.



                                             ______________________________________
                                             JERRY H. RITTER
                                             UNITED STATES MAGISTRATE JUDGE
